1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      TONEY ANTHONEY WHITE,
4
                           Plaintiff,
5                                                         2:16-cv-00734-RFB-VCF
      vs.                                                 ORDER TO PRODUCE
6     COUNTY OF CLARK NEVADA, et al.,
7                          Defendants.
8

9
            TO:    NEVADA DEPARTMENT OF CORRECTIONS; and
10
            TO:    WARDEN OF ELY STATE PRISON,
11                 UNITED STATES MARSHAL FOR THE DISTRICT OF NEVADA AND ANY OTHER
                   UNITED STATES MARSHAL
12

13
            THE COURT HEREBY FINDS that Toney Anthoney White, Inmate No. 1214172, is presently
14
     in custody of Ely State Prison, 4569 North State Rt, Ely, Nevada 89301.
15
            IT IS HEREBY ORDERED that the Warden of Ely State Prison, or his designee, shall transport
16
     and produce Toney Anthoney White, Inmate No. 1214172, to the Lloyd D. George United States
17
     Courthouse, 333 Las Vegas Boulevard, South, in Las Vegas, Nevada, on November 4, 2019, at the hour
18
     of 1:00 p.m., in LV Courtroom 3D, to attend a hearing in the instant matter, and arrange for his
19
     appearance on said date as may be ordered and directed by the Court entitled above, until the said, Toney
20
     Anthoney White, Inmate No. 1214172, is released and discharged by the said Court; and that the said
21
     Toney Anthoney White, Inmate No. 1214172, shall thereafter be returned to the custody of the Warden of
22
     Ely State Prison, under safe and secure conduct.
23
            DATED this 25th day of September, 2019.
24                                                              _________________________
                                                                CAM FERENBACH
25                                                              UNITED STATES MAGISTRATE JUDGE
